DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-15 are pending. Claims 1 and 15 have been amended. Claim 4 has been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Hiraoka et al. (4,353,680), hereafter referred to as “Hiraoka.” 

Regarding Claim 1: Jeon teaches a compressor cooling aggregate (compartment 23) for a refrigerator (1 having cabinet 10) or a cooler comprising a compressor base plate (bottom plate of 23), a compressor (33), a condenser (32), a fan and a fan adapter (fan support of 24 see Figure 4), the condenser (33) located inwardly of the fan (see Figure 4) relative to the compressor base plate (bottom plate of 23), the fan adapter (fan support of 24 see Figure 4) located on an opposite side of the fan from the condenser (33), the fan adapter (fan support of 24 see Figure 4) is configured to provide for an air flow path inside the fan adapter (fan support of 24 see Figure 4) between the fan (24) and the outside of the refrigerator (1 having cabinet 10) or the cooler, the fan adapter (fan support of 24 see Figure 4) having an abutment (edges of the support around 23 for 24 to sit) to inhibit movement of the fan in a first direction (first side of fan), the fan (24) pulling air across the condenser (33) and pushing air through the fan adapter (fan support of 24 see Figure 4).
Jeon fails to teach wherein the fan is fixed to the fan adapter by at least one first fan snap structure, further wherein said at least one first fan snap structure comprises a nose which engages an edge of said fan and retains the fan in a second direction.  
Hiraoka teaches wherein a fan (3 and 5) is fixed to a fan adapter (11/12) by at least one first fan snap structure (14/14a), further wherein said at least one first fan snap structure (14/14a) comprises a nose (tab of 14a) which engages an edge of said fan (3 of 3/5) and retains the fan in a second direction (see Figures 2-4).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fan is fixed to the fan adapter by at least one first fan snap structure, further wherein said at least one first fan snap structure comprises a nose which engages an edge of said fan and retains the fan in a second direction to the structure of Jeon as taught by Hiraoka in order to advantageously provide ease and rapid fan assembly and disassembly (see Fu, Column 1, lines 23-28).  

Regarding Claim 2: Jeon modified supra further teaches wherein no screws are present to fix the fan to the fan adapter (silent on connection in Jeon, Hiraoka teaches snap connection).  

Regarding Claim 3: Jeon modified supra further teaches, wherein the condenser (33 of Jeon) is arranged close to the fan (24 of Jeon) and the fan (24 of Jeon) is arranged close to the fan adapter (fan support of 24 see Figure 4 of Jeon), thereby defining the air flow path between the condenser (33 of Jeon) and the outside of the refrigerator or the cooler (see air arrows of Figure 4 of Jeon).  

Regarding Claim 5: Jeon further teaches wherein the fan adapter further comprises abutment portions (ends of support that touch walls) extending away from the fan adapter (fan support of 24 see Figure 4) in the vicinity of an area where the fan (24) is fixed and the abutment portions are configured to laterally abut against the fan (see Figure 2), to prevent the fan (24) from moving with respect to the fan adapter (fan support of 24 see Figure 3) and in a direction within the area where the fan is fixed (see fan supports in Figures 2 and 4).  

Regarding Claim 14: Jeon teaches wherein said compressor cooling aggregate (compartment in 23) is located on said cooler or said refrigerator (1, having cabinet 10).  

Regarding Claim 15: Jeon teaches wherein the cooler or the refrigerator (1 having cabinet 10) comprises a ventilation grill (26a and 26b) formed in an area of an outer cover (25) of the cooler or the refrigerator (1 having cabinet 10), the ventilation grill (26a and 26b) covers at least a portion of a cross-sectional area of the air flow path provided by the fan adapter (fan support of 24 see Figure 4), so that air flowing along the air flow path can pass the outer cover (25) of the cooler or the refrigerator (1 having cabinet 10) through the ventilation grill (26a and 26b).






Claims 1-3, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Shimamoto et al. (WO 2018147330 A1), hereafter referred to as “Shimamoto.”
Regarding Claim 1: Jeon teaches a compressor cooling aggregate (compartment 23) for a refrigerator (1 having cabinet 10) or a cooler comprising a compressor base plate (bottom plate of 23), a compressor (33), a condenser (32), a fan and a fan adapter (fan support of 24 see Figure 4), the condenser (33) located inwardly of the fan (see Figure 4) relative to the compressor base plate (bottom plate of 23), the fan adapter (fan support of 24 see Figure 4) located on an opposite side of the fan from the condenser (33), the fan adapter (fan support of 24 see Figure 4) is configured to provide for an air flow path inside the fan adapter (fan support of 24 see Figure 4) between the fan (24) and the outside of the refrigerator (1 having cabinet 10) or the cooler, the fan adapter (fan support of 24 see Figure 4) having an abutment (edges of the support around 23 for 24 to sit) to inhibit movement of the fan in a first direction (first side of fan), the fan (24) pulling air across the condenser (33) and pushing air through the fan adapter (fan support of 24 see Figure 4).
Jeon fails to teach wherein the fan is fixed to the fan adapter by at least one first fan snap structure, further wherein said at least one first fan snap structure comprises a nose which engages an edge of said fan and retains the fan in a second direction.  
Shimamoto teaches wherein a fan (5) is fixed to a fan adapter (3) by at least one first fan snap structure (4A, 4B), further wherein said at least one first fan snap structure (41 and 43) comprises a nose (tab of 43) which engages an edge of said fan (5) and retains the fan in a second direction (sides of 3 surrounding 5).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fan is fixed to the fan adapter by at least one first fan snap structure, further wherein said at least one first fan snap structure comprises a nose which engages an edge of said fan and retains the fan in a second direction to the structure of Jeon as taught by Shimamoto in order to advantageously provide ease and rapid fan assembly and disassembly and reduce cost (see Shimamoto, page 5, fifth paragraph).  

Regarding Claim 2: Jeon modified supra further teaches wherein no screws are present to fix the fan to the fan adapter (silent on connection in Jeon, Shimamoto teaches snap connection).  

Regarding Claim 3: Jeon modified supra further teaches, wherein the condenser (33 of Jeon) is arranged close to the fan (24 of Jeon) and the fan (24 of Jeon) is arranged close to the fan adapter (fan support of 24 see Figure 4 of Jeon), thereby defining the air flow path between the condenser (33 of Jeon) and the outside of the refrigerator or the cooler (see air arrows of Figure 4 of Jeon).  

Regarding Claim 5: Jeon further teaches wherein the fan adapter further comprises abutment portions (ends of support that touch walls) extending away from the fan adapter (fan support of 24 see Figure 4) in the vicinity of an area where the fan (24) is fixed and the abutment portions are configured to laterally abut against the fan (see Figure 2), to prevent the fan (24) from moving with respect to the fan adapter (fan support of 24 see Figure 3) and in a direction within the area where the fan is fixed (see fan supports in Figures 2 and 4).  

Regarding Claim 14: Jeon teaches wherein said compressor cooling aggregate (compartment in 23) is located on said cooler or said refrigerator (1, having cabinet 10). 
 
Regarding Claim 15: Jeon teaches wherein the cooler or the refrigerator (1 having cabinet 10) comprises a ventilation grill (26a and 26b) formed in an area of an outer cover (25) of the cooler or the refrigerator (1 having cabinet 10), the ventilation grill (26a and 26b) covers at least a portion of a cross-sectional area of the air flow path provided by the fan adapter (fan support of 24 see Figure 4), so that air flowing along the air flow path can pass the outer cover (25) of the cooler or the refrigerator (1 having cabinet 10) through the ventilation grill (26a and 26b).   





   

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Hiraoka et al. (4,353,680), hereafter referred to as “Hiraoka,” as applied to claim 1 above, and further in view of Zhang (CN 209462165 U). 

Regarding Claim 6: Jeon modified supra wherein the fan adapter is fixed to the compressor base plate by at least one second snap structure.
Zhang teaches cover (510,520) is fixed to a base plate (600/700) by at least one second snap structure (610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fan adapter is fixed to the compressor base plate by at least one second snap structure to the structure of Jeon as taught by Zhang in order to advantageously provide ease and rapid fan assembly and disassembly (see Zhang, page 5, fifth paragraph).  

Regarding Claim 7: Jeon modified supra further teaches wherein no screws are present to fix the fan adapter to the compressor base plate (silent on connection in Jeon, Hiraoka teaches snap connection). 

Regarding Claim 8: Jeon modified supra further teaches wherein the at least one second snap structure (second tab of 610 of Zhang) comprises a second snap-in nose (end tab of 612 of Zhang) being part of the fan adapter (fan support of 24 see Figure 4 of Jeon), which the second snap-in nose (end tab of 612 of Zhang) engages with a snap-in cavity (530 of Zhang) provided at the compressor base plate (bottom of 23 of Jeon).

Regarding Claim 9: Jeon modified supra teaches wherein the fan adapter (fan support of 24 see Figure 4 of Jeon) is further fixed to the compressor base plate (bottom plate of 23 of Jeon). 
Jeon fails to teach a hook-in structure comprising a tongue and an undercut portion.
Zhang teaches a hook-in structure (611/612) comprising a tongue (612) and an undercut portion (611).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a hook-in structure comprising a tongue and an undercut portion to the structure of Jeon as taught by Zhang in order to advantageously provide ease and rapid fan assembly and disassembly (see Zhang, page 5, fifth paragraph).  

Regarding Claim 13: Jeon modified supra teaches wherein the fan adapter (fan support of 24 see Figure 4 of Jeon) is fixed to the compressor base plate (bottom plate of 23 of Jeon) by at least two second snap structures (611/612 of Zhang) and one hook-in structure (612 of Zhang).  


Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Shimamoto et al. (WO 2018147330 A1), hereafter referred to as “Shimamoto,” as applied to claim 1 above, and further in view of Zhang (CN 209462165 U). 

Regarding Claim 6: Jeon modified supra wherein the fan adapter is fixed to the compressor base plate by at least one second snap structure.
Zhang teaches cover (510,520) is fixed to a base plate (600/700) by at least one second snap structure (610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fan adapter is fixed to the compressor base plate by at least one second snap structure to the structure of Jeon as taught by Zhang in order to advantageously provide ease and rapid fan assembly and disassembly (see Zhang, page 5, fifth paragraph).  

Regarding Claim 7: Jeon modified supra further teaches wherein no screws are present to fix the fan adapter to the compressor base plate (silent on connection in Jeon, Shimamoto teaches snap connection). 

Regarding Claim 8: Jeon modified supra further teaches wherein the at least one second snap structure (second tab of 610 of Zhang) comprises a second snap-in nose (end tab of 612 of Zhang) being part of the fan adapter (fan support of 24 see Figure 4 of Jeon), which the second snap-in nose (end tab of 612 of Zhang) engages with a snap-in cavity (530 of Zhang) provided at the compressor base plate (bottom of 23 of Jeon).  

Regarding Claim 9: Jeon modified supra teaches wherein the fan adapter (fan support of 24 see Figure 4 of Jeon) is further fixed to the compressor base plate (bottom plate of 23 of Jeon). 
Jeon fails to teach a hook-in structure comprising a tongue and an undercut portion.
Zhang teaches a hook-in structure (611/612) comprising a tongue (612) and an undercut portion (611).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a hook-in structure comprising a tongue and an undercut portion to the structure of Jeon as taught by Zhang in order to advantageously provide ease and rapid fan assembly and disassembly (see Zhang, page 5, fifth paragraph).  

Regarding Claim 13: Jeon modified supra teaches wherein the fan adapter (fan support of 24 see Figure 4 of Jeon) is fixed to the compressor base plate (bottom plate of 23 of Jeon) by at least two second snap structures (611/612 of Zhang) and one hook-in structure (612 of Zhang).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Hiraoka et al. (4,353,680), hereafter referred to as “Hiraoka,” as applied to claim 1 above, and further in view of Erisgen (US 2006/0174645 A1). 

(Alternate Rejection) Regarding Claim 2: Jeon modified supra fails to teach wherein no screws are present to fix the fan to the fan adapter. 
Erisgen teaches wherein no screws (paragraph [0030], lines 1-6) are present to fix a fan (30 and 76) to a fan adapter (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein no screws are present to fix the fan to the fan adapter to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Shimamoto et al. (WO 2018147330 A1), hereafter referred to as “Shimamoto,” as applied to claim 1 above, and further in view of Erisgen (US 2006/0174645 A1). 

(Alternate Rejection) Regarding Claim 2: Jeon modified supra fails to teach wherein no screws are present to fix the fan to the fan adapter. 
Erisgen teaches wherein no screws (paragraph [0030], lines 1-6) are present to fix a fan (30 and 76) to a fan adapter (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein no screws are present to fix the fan to the fan adapter to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6). 

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Shimamoto et al. (WO 2018147330 A1), hereafter referred to as “Shimamoto,” and Zhang (CN 209462165 U) as applied to claims 6 and 9 above, and further in view of Erisgen (US 2006/0174645 A1). 

(Alternate Rejection) Regarding Claim 7: Jeon modified supra fails to teach wherein no screws are present to fix the fan adapter to the compressor base plate. 
Erisgen further teaches wherein no screws are present to fix a fan adapter (42 and 32) to a compressor base plate (26, see Figure 2, paragraph [0030], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein no screws are present to fix the fan adapter to the compressor base plate to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 10: Jeon modified supra fails to teach wherein the tongue is present at one side of the fan adapter and at the bottom of the fan adapter, and the tongue protrudes horizontally away from the fan adapter. 
Erisgen further teaches wherein a tongue (78 having 80) is present at one side of a fan adapter (42) and at the bottom of the fan adapter (see Figure 6), and the tongue protrudes horizontally away from the fan adapter (see Figures 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the tongue is present at one side of the fan adapter and at the bottom of the fan adapter, and the tongue protrudes horizontally away from the fan adapter to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 11: Jeon fails to teach wherein the undercut portion is present at the compressor base plate and is configured to cover a portion of the tongue in order to prevent the tongue from being lifted to the above. 
Erisgen further teaches wherein an undercut portion (upright 38, pipe 50 and 56; edges 64 and 65 and 84) is present at a compressor base plate (26) and is configured to cover a portion of a tongue (78 having 80) in order to prevent the tongue from being lifted to the above (see Figures 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the undercut portion is present at the compressor base plate and is configured to cover a portion of the tongue in order to prevent the tongue from being lifted to the above to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 12: Jeon modified supra fails to teach wherein the undercut portion comprises sidewalls configured to abut against lateral end portions of the tongue in order to prevent the tongue from laterally moving within the undercut portion. 
Erisgen further teaches wherein the undercut portion (pipe 50 and 56; edges 64 and 65 and 84) comprises sidewalls (cavity of 82) configured to abut against lateral end portions of the tongue (78 and 80) in order to prevent the tongue from laterally moving within the undercut portion (see Figures 2 and 6, paragraph [0033], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the undercut portion comprises sidewalls configured to abut against lateral end portions of the tongue in order to prevent the tongue from laterally moving within the undercut portion to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0007611 A1), hereafter referred to as “Jeon,” in view of Hiraoka et al. (4,353,680), hereafter referred to as “Hiraoka,” and Zhang (CN 209462165 U) as applied to claims 6 and 9 above, and further in view of Erisgen (US 2006/0174645 A1). 

 (Alternate Rejection) Regarding Claim 7: Jeon modified supra fails to teach wherein no screws are present to fix the fan adapter to the compressor base plate. 
Erisgen further teaches wherein no screws are present to fix a fan adapter (42 and 32) to a compressor base plate (26, see Figure 2, paragraph [0030], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein no screws are present to fix the fan adapter to the compressor base plate to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 10: Jeon modified supra fails to teach wherein the tongue is present at one side of the fan adapter and at the bottom of the fan adapter, and the tongue protrudes horizontally away from the fan adapter. 
Erisgen further teaches wherein a tongue (78 having 80) is present at one side of a fan adapter (42) and at the bottom of the fan adapter (see Figure 6), and the tongue protrudes horizontally away from the fan adapter (see Figures 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the tongue is present at one side of the fan adapter and at the bottom of the fan adapter, and the tongue protrudes horizontally away from the fan adapter to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 11: Jeon fails to teach wherein the undercut portion is present at the compressor base plate and is configured to cover a portion of the tongue in order to prevent the tongue from being lifted to the above. 
Erisgen further teaches wherein an undercut portion (upright 38, pipe 50 and 56; edges 64 and 65 and 84) is present at a compressor base plate (26) and is configured to cover a portion of a tongue (78 having 80) in order to prevent the tongue from being lifted to the above (see Figures 2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the undercut portion is present at the compressor base plate and is configured to cover a portion of the tongue in order to prevent the tongue from being lifted to the above to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Regarding Claim 12: Jeon modified supra fails to teach wherein the undercut portion comprises sidewalls configured to abut against lateral end portions of the tongue in order to prevent the tongue from laterally moving within the undercut portion. 
Erisgen further teaches wherein the undercut portion (pipe 50 and 56; edges 64 and 65 and 84) comprises sidewalls (cavity of 82) configured to abut against lateral end portions of the tongue (78 and 80) in order to prevent the tongue from laterally moving within the undercut portion (see Figures 2 and 6, paragraph [0033], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the undercut portion comprises sidewalls configured to abut against lateral end portions of the tongue in order to prevent the tongue from laterally moving within the undercut portion to the structure of Jeon modified supra as taught by Erisgen in order to advantageously provide flexibility in mounting components (see Erisgen, paragraph [0031], lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al. (US 2006/0037356 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                                     
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763